       Case: 19-35008, 01/04/2019, ID: 11141590, DktEntry: 1-1, Page 2 of 3




                 UNITED STATES COURT OF APPEALS
                                                                  FILED
                         FOR THE NINTH CIRCUIT
                                                                  JAN 04 2019
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




NORTHERN ALASKA                              No. 19-35008
ENVIRONMENTAL CENTER;
ALASKA WILDERNESS LEAGUE;
                                             D.C. No. 3:18-cv-00030-SLG
DEFENDERS OF WILDLIFE; THE
SIERRA CLUB; THE WILDERNESS                  U.S. District Court for Alaska,
SOCIETY,                                     Anchorage

             Plaintiffs - Appellants,        TIME SCHEDULE ORDER

 v.

U.S. DEPARTMENT OF THE
INTERIOR; BUREAU OF LAND
MANAGEMENT; RYAN K. ZINKE, in
his official capacity as Secretary of the
Interior; BRIAN STEED, in his official
capacity as the official exercising the
authority of the Director of the Bureau
of Land Management,

             Defendants - Appellees,

CONOCOPHILLIPS ALASKA, INC.,

             Intervenor-Defendant -
Appellee.




       Case 3:18-cv-00030-SLG Document 56 Filed 01/04/19 Page 1 of 2
         Case: 19-35008, 01/04/2019, ID: 11141590, DktEntry: 1-1, Page 3 of 3
The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Fri., January 11, 2019        Mediation Questionnaire due. If your registration for
                              Appellate ECF is confirmed after this date, the
                              Mediation Questionnaire is due within one day of
                              receiving the email from PACER confirming your
                              registration.
Mon., February 4, 2019        Transcript shall be ordered.
Mon., March 4, 2019           Transcript shall be filed by court reporter.
Mon., April 15, 2019          Appellants' opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Mon., May 13, 2019            Appellees' answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.

The optional appellants' reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: John Brendan Sigel
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7




        Case 3:18-cv-00030-SLG Document 56 Filed 01/04/19 Page 2 of 2
